              Case 3:18-bk-02891-JAF         Doc 20     Filed 11/01/18     Page 1 of 14



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


IN RE:                                                         CASE NO.: 3:18-02891-JAF

DOUGLAS R. RAULERSON and
RENEE C. RAULERSON

                        Debtor(s).
____________________________________________

                               #2 AMENDED CHAPTER 13 PLAN

A.        NOTICES.

Debtor1 must check one box on each line to state whether or not the Plan includes each of
the following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

    A limit on the amount of a secured claim based on a valuation which Included            Not Included
    may result in a partial payment or no payment at all to the secured
    creditor. See Sections C.5(d) and (e). A separate motion will be filed. ☐               ☒
    Avoidance of a judicial lien or nonpossessory, nonpurchase money Included               Not Included
    security interest under 11 U.S.C. § 522(f). A separate motion will be
    filed. See Section C.5(e).                                            ☐                 ☒
    Nonstandard provisions, set out in Section E.                             Included      Not Included

                                                                              ☒             ☐

B.        MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of 10% and
          shall begin 30 days from petition filing/conversion date. Debtor shall make payments to
          the Trustee for the period of 60 months. If the Trustee does not retain the full 10%, any
          portion not retained will be disbursed to allowed claims receiving payments under the
          Plan and may cause an increased distribution to the unsecured class of creditors.

          $2,750.00__ from month __1___ through ___60___.
          $_____ from month _____ through ______.
          $_____ from month _____ through ______.

1
    All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two
    individuals.
              Case 3:18-bk-02891-JAF      Doc 20    Filed 11/01/18     Page 2 of 14




C.      PROPOSED DISTRIBUTIONS.

        1.      ADMINISTRATIVE ATTORNEY’S FEES.

        Base Fee $3,500.00 Total Paid Prepetition $0.00 Balance Due $3,500.00

        MMM Fee $0.00 Total Paid Prepetition $0.00 Balance Due $0.00

        Estimated Monitoring Fee at $25.00 (1-48) per Month.

        Attorney’s Fees Payable Through Plan at $1,252.00 (1-2), $996.00 (3) Monthly
        (subject to adjustment).

        2.      DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A).

 Acct. No.                       Creditor                         Total Claim Amount




        3.      PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).


 Last Four Digits of Acct.       Creditor                         Total Claim Amount
 No.


 7308                            IRS                              $2,339.73



       4.       TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.

       5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending.
If Debtor’s payments under the Plan are timely paid, payments to secured creditors under the
Plan shall be deemed contractually paid on time.

        (a)     Claims Secured by Debtor’s Principal Residence Which Debtor Intends to

                                               2
           Case 3:18-bk-02891-JAF         Doc 20      Filed 11/01/18   Page 3 of 14



       Retain - Mortgage, HOA and Condo Association Payments, and Arrears, if any,
       Paid Through the Plan. If the Plan provides for curing prepetition arrearages on a
       mortgage on Debtor’s principal residence, Debtor will pay, in addition to all other sums
       due under the proposed Plan, all regular monthly postpetition mortgage payments to the
       Trustee as part of the Plan. These mortgage payments, which may be adjusted up or down
       as provided for under the loan documents, are due beginning the first due date after the
       case is filed and continuing each month thereafter. The Trustee shall pay the postpetition
       mortgage payments for Debtor’s principal residence on the following mortgage claims:

Last Four        Creditor        Collateral         Regular       Gap             Arrears
Digits of                        Address            Monthly       Payment
Acct. No.                                           Payment
7277             Wilmington      11625 Pine
                 Savings         Loop, Glen         $1,097.93                     $23,887.12
                 Fund            Saint Mary
                 Society         Fl 32040-
                                 3881



       (b)    Claims Secured by Other Real Property Which Debtor Intends to Retain -
       Mortgage Payments, HOA and Condo Association Payments, and Arrears, if any, Paid
       Through the Plan. If the Plan provides to cure prepetition arrearages on a mortgage,
       Debtor will pay, in addition to all other sums due under the proposed Plan, all regular
       monthly postpetition mortgage payments to the Trustee as part of the Plan. These
       mortgage payments, which may be adjusted up or down as provided for under the loan
       documents, are due beginning the first due date after the case is filed and continuing each
       month thereafter. The Trustee shall pay the postpetition mortgage payments on the
       following mortgage claims:

Last Four        Creditor        Collateral         Regular       Gap             Arrears
Digits of                        Address            Monthly       Payment
Acct. No.                                           Payment




       (c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage
       Modification. If Debtor obtains a modification of the mortgage, the modified payments
       shall be paid through the Plan. Pending the resolution of a mortgage modification request,
       Debtor shall make the following adequate protection payments to the Trustee: (1) for
       homestead property, the lesser of 31% of gross monthly income of Debtor and non-filing
       spouse, if any (after deducting homeowners association fees), or the normal monthly
       contractual mortgage payment; or (2) for non-homestead, income-producing property,
                                                3
         Case 3:18-bk-02891-JAF         Doc 20      Filed 11/01/18     Page 4 of 14



     75% of the gross rental income generated from the property.

Last Four Digits     Creditor                     Collateral Address     Adequate
of Acct. No.                                                             Protection Payment




     (d)    Claims Secured by Real Property or Personal Property to Which Section 506
     Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does
     not apply to a claim secured solely by Debtor’s principal residence. A separate motion
     to determine secured status or to value the collateral must be filed. The secured
     portion of the claim, estimated below, shall be paid. Unless otherwise stated in Section E,
     the payment through the Plan does not include payments for escrowed property taxes or
     insurance.

Last     Creditor      Collateral      Claim            Value          Payment     Interest
Four                   Description/    Amount                          Through     Rate
Digits                 Address                                         Plan
of
Acct.
No.




     (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
     § 506. Debtor must file a separate motion under § 522 to avoid a judicial lien or a
     nonpossessory, nonpurchase money security interest because it impairs an exemption or
     under § 506 to determine secured status and to strip a lien.

Last Four Digits of Acct.       Creditor                        Collateral Description /
No.                                                             Address




     (f)     Claims Secured by Real Property and/or Personal Property to Which Section
     506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C.
     § 1325(a). The claims listed below were either: (1) incurred within 910 days before the
     petition date and secured by a purchase money security interest in a motor vehicle

                                              4
           Case 3:18-bk-02891-JAF        Doc 20       Filed 11/01/18   Page 5 of 14



       acquired for the personal use of Debtor; or (2) incurred within one year of the petition
       date and secured by a purchase money security interest in any other thing of value. These
       claims will be paid in full under the Plan with interest at the rate stated below.

Last Four         Creditor       Collateral         Claim         Payment         Interest
Digits of                        Description/       Amount        Through         Rate
Acct. No.                        Address                          Plan
1315              Wells Fargo    2015 Nissan        $17,211.44    $100.00 (1-3)   6%
                  Dealer Svc     Altima Base                      $345.01
                                 S SL SV                          (4-60)
                                 Spec Ed




       (g)     Claims Secured by Real or Personal Property to be Paid with Interest
       Through the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be
       paid in full under the Plan with interest at the rate stated below.

Last Four         Creditor       Collateral         Claim         Payment         Interest
Digits of                        Description/       Amount        Through         Rate
Acct. No.                        Address                          Plan




       (h)   Claims Secured by Personal Property – Maintaining Regular Payments and
       Curing Arrearage, if any, with All Payments in Plan.

Last Four           Creditor           Collateral            Regular          Arrearage
Digits of Acct.                        Description           Contractual
No.                                                          Payment




       (i)    Secured Claims Paid Directly by Debtor. The following secured claims are
       being made via automatic debit/draft from Debtor’s depository account and are to
       continue to be paid directly to the creditor or lessor by Debtor outside the Plan via

                                                5
           Case 3:18-bk-02891-JAF         Doc 20     Filed 11/01/18     Page 6 of 14



       automatic debit/draft. The automatic stay is terminated in rem as to Debtor and in rem
       and in personam as to any codebtor as to these creditors and lessors upon the filing of this
       Plan. Nothing herein is intended to terminate or abrogate Debtor’s state law contract
       rights.


Last Four Digits of Acct.        Creditor                          Property/Collateral
No.
8138                             Ally Financial                    2012 Subaru Impreza
                                                                   Premium Wagon



       (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
       following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a)
       is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to
       these creditors upon the filing of this Plan.

Last Four Digits of Acct.        Creditor                          Collateral/Property
No.                                                                Description/Address




       (k)     Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend
       to make payments to the following secured creditors. The automatic stay is terminated in
       rem as to Debtor and in rem and in personam as to any codebtor with respect to these
       creditors upon the filing of this Plan. Debtor’s state law contract rights and defenses are
       neither terminated nor abrogated.

Last Four Digits of Acct.        Creditor                          Collateral
No.                                                                Description/Address




       6.      LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the
Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation, as soon as practicable, if the Plan provides for payment to creditor/lessor, the
creditor/lessor has filed a proof of claim or Debtor or Trustee has filed a proof of claim for the
secured creditor/lessor under § 501(c), and no objection to the claim is pending. If Debtor’s
payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

                                                6
           Case 3:18-bk-02891-JAF         Doc 20     Filed 11/01/18     Page 7 of 14




       (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to
       be Paid and Arrearages Cured Through the Plan. Debtor assumes the following
       leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
       follows.

 Last Four         Creditor/Lessor      Description of      Regular             Arrearage and
 Digits of Acct.                        Leased              Contractual         Proposed Cure
 No.                                    Property            Payment




       (b)     Assumption of Leases/Executory Contracts for Real or Personal Property to
       be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
       claims that are paid via automatic debit/draft from Debtor’s depository account and are to
       continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
       automatic debit/draft. The automatic stay is terminated in rem as to Debtor and in rem
       and in personam as to any codebtor as to these creditors and lessors upon the filing of this
       Plan. Nothing herein is intended to terminate or abrogate Debtor’s state law contract
       rights.

 Last Four Digits of Acct.       Creditor/Lessor                   Property/Collateral
 No.




       (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal
       Leased Property. Debtor rejects the following leases/executory contracts and will
       surrender the following leased real or personal property. The automatic stay is terminated
       in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
       and lessors upon the filing of this Plan.

 Last Four Digits of Acct.       Creditor/Lessor                   Property/Collateral to be
 No.                                                               Surrendered




       7.    GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after

                                                7
            Case 3:18-bk-02891-JAF       Doc 20     Filed 11/01/18     Page 8 of 14



payments to the above referenced creditors or shall otherwise be paid under a subsequent Order
Confirming Plan. The estimated dividend to unsecured creditors shall be no less than $1.00.

D.     GENERAL PLAN PROVISIONS:

       1.     Secured creditors, whether or not dealt with under the Plan, shall retain the liens
              securing such claims.

       2.     Payments made to any creditor shall be based upon the amount set forth in the
              creditor’s proof of claim or other amount as allowed by an Order of the
              Bankruptcy Court.

       3.     If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
              property of the estate shall not vest in Debtor until the earlier of Debtor’s
              discharge or dismissal of this case, unless the Court orders otherwise. Property of
              the estate

              (a) _______ shall not vest in Debtor until the earlier of Debtor’s discharge or
              dismissal of this case, unless the Court orders otherwise, or

              (b) ___X____ shall vest in Debtor upon confirmation of the Plan.

       4.     The amounts listed for claims in this Plan are based upon Debtor’s best estimate
              and belief and/or the proofs of claim as filed and allowed. Unless otherwise
              ordered by the Court, the Trustee shall only pay creditors with filed and allowed
              proofs of claim. An allowed proof of claim will control, unless the Court orders
              otherwise.

       5.     Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
              distributions. The actual distributions may vary. If the summary or spreadsheet
              conflicts with this Plan, the provisions of the Plan control prior to confirmation,
              after which time the Order Confirming Plan shall control.

       6.     Debtor shall timely file all tax returns and make all tax payments and deposits
              when due. (However, if Debtor is not required to file tax returns, Debtor shall
              provide the Trustee with a statement to that effect.) For each tax return that
              becomes due after the case is filed, Debtor shall provide a complete copy of the
              tax return, including business returns if Debtor owns a business, together with all
              related W-2s and Form 1099s, to the Trustee within 14 days of filing the return.
              Unless otherwise ordered, consented to by the Trustee, or ordered by the Court,
              Debtor shall turn over to the Trustee all tax refunds in addition to regular Plan
              payments. Debtor shall not instruct the Internal Revenue Service or other taxing

              agency to apply a refund to the following year’s tax liability. Debtor shall not
              spend any tax refund without first having obtained the Trustee’s consent or
              Court approval.

                                               8
           Case 3:18-bk-02891-JAF         Doc 20     Filed 11/01/18    Page 9 of 14




E.     NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
       Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set
       out in this section are deemed void and are stricken.


First Payment Due Date: 09/20/2018
Claims Bar Date: 12/14/2018
341: 10/15/2018 at 9:30am
Confirmation: 11/20/2018 at 1:30pm

Mortgage Creditor: Arrearage $23,887.12
Payments $419.08 (4-60)

IRS: $2,339.73
Payments $41.06 (4-60)

This plan is confirmed as a 100% plan pursuant to 11 USC §1325(b)(1)(A). Any future
modification under 11 U.S.C. §1329(a)(1) to decrease the distribution to the unsecured class will
require retroactive compliance with 11 U.S.C. §1325(b)(1)(B).


                                      CERTIFICATION

       By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan
contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.


Dated: November 1, 2018

                                                    /s/DOUGLAS R. RAULERSON, by Keith
                                                    D. Collier, Esquire, under Power of
                                                    Attorney for Debtor, DOUGLAS R.
                                                    RAULERSON

                                                    /s RENEE C. RAULERSON, by Keith D.
                                                    Collier, Esquire, under Power of Attorney
                                                    for Debtor, RENEE C. RAULERSON

                                                    The Law Offices of Keith D. Collier, PLLC
                                                    /s/ Keith D. Collier, Esquire
                                                    KEITH D. COLLIER
                                                    Florida Bar No.: 0633771
                                                9
           Case 3:18-bk-02891-JAF         Doc 20      Filed 11/01/18     Page 10 of 14




                                                      2770 Park Street
                                                      Jacksonville, Florida 32205
                                                      904-981-8100/407-851-4357
                                                      Collier@KeithDCollier.com
                                                      Attorney for Debtor(s)



                    IN THE UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


IN RE:                                            CASE NO.: 3:18-02891-JAF
                                                  CHAPTER 13

DOUGLAS R. RAULERSON and
RENEE C. RAULERSON


               Debtor(s)                     /

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing filed on November 1, 2018 has been
furnished by U.S. Mail to the parties on the attached mailing matrix on this November 1, 2018.

                                                      The Law Offices of Keith D. Collier, PLLC
                                                      /s/ Keith D. Collier, Esquire
                                                      KEITH D. COLLIER
                                                      Florida Bar No.: 0633771
                                                      2770 Park Street
                                                      Jacksonville, Florida 32205
                                                      904-981-8100/407-851-4357
                                                      Collier@KeithDCollier.com
                                                      Attorney for Debtor(s)




                                 MATRIX ATTACHED BELOW



                                                 10
                             Case 3:18-bk-02891-JAF
Label Matrix for local noticing                            Doc
                                             Florida Dept of     20 Filed 11/01/18
                                                             Revenue                       Page
                                                                                             IRS 11 of 14
113A-3                                       P.O. Box 6668                                    Centralized Insolvency Operations
Case 3:18-bk-02891-JAF                       Tallahassee, FL 32314-6668                       P.O. Box 7346
Middle District of Florida                                                                    Philadelphia, PA 19101-7346
Jacksonville
Thu Nov 1 10:38:36 EDT 2018
United States Trustee - JAX 13/7 7           Wilmington Savings Fund Society, FSB, et al      AA/Cbna
Office of the United States Trustee          c/o Prober & Raphael, A Law Corporation          PO Box 6497
George C Young Federal Building              20750 Ventura Boulevard, Suite 100               Sioux Falls, SD 57117-6497
400 West Washington Street, Suite 1100       Woodland Hills, CA 91364-6207
Orlando, FL 32801-2210

Ally Financial                                 Ally Financial                                 (p)AMERICAN HONDA FINANCE
200 Renaissance Ctr                            PO Box 130424                                  P O BOX 168088
Detroit, MI 48243-1300                         Roseville, MN 55113-0004                       IRVING TX 75016-8088



Ashley Funding Services, LLC its successors    Baker County Tax Collector                     (p)BANK OF AMERICA
assigns as assignee of Laboratory              32 N. 5th St.                                  PO BOX 982238
Corporation of America Holdings                Macclenny FL 32063-2843                        EL PASO TX 79998-2238
Resurgent Capital Services
PO Box 10587
Greenville, SC 29603-0587
CAPITAL ONE, N.A.                              Cap1/dbarn                                     (p)CAPITAL ONE
C/O BECKET AND LEE LLP                         PO Box 30253                                   PO BOX 30285
PO BOX 3001                                    Salt Lake City, UT 84130-0253                  SALT LAKE CITY UT 84130-0285
MALVERN PA 19355-0701


Capital One                                    Capital One Bank (USA), N.A.                   Cfna/fada
PO Box 30253                                   PO Box 71083                                   6275 Eastland Rd
Salt Lake City, UT 84130-0253                  Charlotte, NC 28272-1083                       Brook Park, OH 44142-1301



Chase Card                                     Citi                                           Citibank, N.A.
PO Box 15298                                   PO Box 6241                                    Citibank, N.A.
Wilmington, DE 19850-5298                      Sioux Falls, SD 57117-6241                     701 East 60th Street North
                                                                                              Sioux Falls, SD 57104-0493


Citimortgage Inc                               (p)COLLECTRON INC                              Comenity Bank/Anntylr
PO Box 6243                                    119 SOUTHERN BLVD                              PO Box 182273
Sioux Falls, SD 57117-6243                     SAVANNAH GA 31405-7415                         Columbus, OH 43218-2273



Comenity Bank/Beallsol                         Comenity Bank/Fashbug                          Comenity Bank/Lnbryant
PO Box 182789                                  PO Box 182789                                  PO Box 182789
Columbus, OH 43218-2789                        Columbus, OH 43218-2789                        Columbus, OH 43218-2789



Comenitybank/victoria                          (p)DELL FINANCIAL SERVICES                     (c)DITECH FINANCIAL LLC
PO Box 182789                                  P O BOX 81577                                  332 MINNESOTA ST STE E610
Columbus, OH 43218-2789                        AUSTIN TX 78708-1577                           SAINT PAUL MN 55101-1311
Fay Servicing LLC              Case 3:18-bk-02891-JAF
                                               Florida Dept. Doc   20 Filed 11/01/18
                                                             of Revenue                         Page  12 ofElectronic
                                                                                                  Gbs/First 14        B
440 S La Salle St Ste 20                         Bankruptcy Unit                                   PO Box 4499
Chicago, IL 60605-5011                           P.O. Box 6668                                     Beaverton, OR 97076-4499
                                                 Tallahassee, FL 32314-6668


Internal Revenue Service                         Kay Jewelers                                      Kay Jewelers/Genesis
PO Box 7346                                      375 Ghent Rd                                      15220 NW Greenbrier Pkwy Ste
Philadelphia, PA 19101-7346                      Fairlawn, OH 44333-4600                           Beaverton, OR 97006-5744



Kohls/capone                                     LVNV Funding, LLC its successors and assigns      Mg Credit
N56 W 17000 Ridgewood Dr                         assignee of Citibank, N.A.                        5115 San Juan Ave
Menomonee Falls, WI 53051-7096                   Resurgent Capital Services                        Jacksonville, FL 32210-3137
                                                 PO Box 10587
                                                 Greenville, SC 29603-0587

North Florida Surgeons                           (p)PORTFOLIO RECOVERY ASSOCIATES LLC              Quantum3 Group LLC as agent for
11945 San Jose Blvd, No. 300                     PO BOX 41067                                      Comenity Bank
Jacksonville, FL 32223-1627                      NORFOLK VA 23541-1067                             PO Box 788
                                                                                                   Kirkland, WA 98083-0788


Santander Bank NA                                Santander Consumer USA                            Sears/Cbna
450 Penn St                                      PO Box 961245                                     PO Box 6282
Reading, PA 19602-1011                           Fort Worth, TX 76161-0244                         Sioux Falls, SD 57117-6282



Splash Card                                      Syncb/Care Credit                                 Syncb/Mega Group USA I
Des Moines, IA 50306                             C/o                                               C/o
                                                 PO Box 965036                                     PO Box 965036
                                                 Orlando, FL 32896-5036                            Orlando, FL 32896-5036


Syncb/Walmart                                    Syncb/belk                                        Syncb/jcp
PO Box 965024                                    PO Box 965028                                     PO Box 965007
Orlando, FL 32896-5024                           Orlando, FL 32896-5028                            Orlando, FL 32896-5007



Syncb/lenscrafters                               Syncb/low                                         Syncb/lowes
C/o                                              PO Box 956005                                     PO Box 956005
PO Box 965036                                    Orlando, FL 32896-0001                            Orlando, FL 32896-0001
Orlando, FL 32896-5036


Syncb/paypal Smart Con                           Syncb/tjx Cos                                     Syncb/walmar
PO Box 965005                                    PO Box 965015                                     PO Box 965024
Orlando, FL 32896-5005                           Orlando, FL 32896-5015                            Orlando, FL 32896-5024



(p)TD BANKNORTH NA                               Thd/Cbna                                          United States Attorney
70 GRAY ROAD                                     PO Box 6497                                       300 North Hogan St Suite 700
FALMOUTH ME 04105-2299                           Sioux Falls, SD 57117-6497                        Jacksonville, FL 32202-4204
Wells Fargo                   Case 3:18-bk-02891-JAF       Doc
                                              Wells Fargo Bank    20d/b/a
                                                               N.A.,   Filed
                                                                          Wells11/01/18
                                                                                Fargo                Page
                                                                                                       Wells13Fargo
                                                                                                                of 14
                                                                                                                    Bank, N.A.
PO Box 14517                                         PO BOX 130000                                        Wells Fargo Card Services
Des Moines, IA 50306-3517                            Raleigh, NC 27605-1000                               PO Box 10438, MAC F8235-02F
                                                                                                          Des Moines, IA 50306-0438


Wells Fargo Dealer Svc                               Wilmington Savings Fund Society, FSB, et al          Douglas R Raulerson
PO Box 1697                                          c/o Kondaur Capital Corporation                      11625 Pine Loop
Winterville, NC 28590-1697                           333 South Anita Drive, Suite 400                     Glen Saint Mary, FL 32040-3881
                                                     Orange, CA 92868-3314


Douglas W Neway                                      Keith D. Collier                                     Renee C Raulerson
Post Office Box 4308                                 Law Offices of Keith D. Collier (Jax)                11625 Pine Loop
Jacksonville, FL 32201-4308                          2770 Park Street                                     Glen Saint Mary, FL 32040-3881
                                                     Jacksonville, FL 32205-7608




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


American Honda Finance                               Bk of Amer                                           Capital One
PO Box 1027                                          PO Box 982238                                        15000 Capital One Dr
Alpharetta, GA 30009-1027                            El Paso, TX 79998-2238                               Richmond, VA 23238-1119



Collectron                                           Dfs/webbank                                          Portfolio Recovery Associates, LLC
119 Southern Blvd                                    1 Dell Way                                           POB 41067
Savannah, GA 31405-7415                              Round Rock, TX 78682-7000                            Norfolk VA 23541



Td Bank N.A.
32 Chestnut St
Lewiston, ME 04240-7744




                                     Addresses marked (c) above for the following entity/entities were corrected
                                          as required by the USPS Locatable Address Conversion System (LACS).


Ditech Financial LLC                                 End of Label Matrix
332 Minnesota St Ste 610                             Mailable recipients      68
Saint Paul, MN 55101-7707                            Bypassed recipients       0
                                                     Total                    68
Case 3:18-bk-02891-JAF   Doc 20   Filed 11/01/18   Page 14 of 14
